EXHIBIT 10.1

 

RELEASE AGREEMENT

 

This RELEASE AGREEMENT (“Agreement”) is made and entered into by and between
ALDERWOODS GROUP, INC. (“Alderwoods”), ROSE HILLS COMPANY (“Rose Hills”), as
well their respective parent companies, subsidiaries, affiliates, successors,
predecessors, employees, agents, directors and officers, past and present,
stockholders and estates (collectively referenced herein as “the Company”), and
DENNIS C. POULSEN, his dependents, heirs, attorneys, agents, successors and
assigns (collectively referenced herein as “Poulsen”“ or “Employee”).

 

R E C I T A L S

 

WHEREAS, Poulsen has been employed as Chairman and then Chief Executive Officer
(“CEO”) of Rose Hills pursuant to a agreement dated March 1, 2000 and extensions
thereof (the “Prior Agreement”); and

 

WHEREAS, Poulsen had agreed to resume the position of CEO of Rose Hills until a
successor could be identified and a transition achieved; and

 

WHEREAS, the successor has been identified and will commence duties on July 1,
2003 and effective that date Poulsen has agreed to resign from his position and
accept a non-executive position as Chairman of the Board of Rose Hills; and

 

WHEREAS, Poulsen and the Company (collectively, the “Parties”) desire and intend
to resolve any and all issues related to the Prior Agreement and any other prior
employment agreements entered into between the parties prior to the Resignation
Date; and

 

WHEREAS, the Parties have read and understood the terms of this Agreement and
have been provided a reasonable opportunity to consult with legal counsel prior
to executing this Agreement.

 

In consideration for the mutual promises and covenants set forth herein, the
Parties agree as follows:

 

1.    Resignation.  Poulsen agrees to tender his voluntary resignation from his
position as Chief Executive Officer of Rose Hills, effective June 30, 2003 (the
“Resignation Date”). Poulsen agrees to submit a resignation letter in the form
attached hereto as Exhibit A.

 

2.    Termination of Other Agreements.  Poulsen agrees that this Agreement
terminates the Prior Agreement and any and all other prior employment agreements
entered into between the Parties on or before the Resignation Date and
constitutes the entire agreement between the parties as of the Effective Date of
this Agreement, with the exception of the Letter Agreement entered into between
the parties, dated July 1, 2003 (the “July 2003 Agreement”); provided, however,
that nothing in this Agreement shall be construed to modify or abridge any
vested rights under the Rose Hills Supplemental Executive Retirement Plan, the
Rose Hills 401K Plan and any other qualified benefit program in which Poulsen
was a participant immediately prior to his resignation and the July 2003
Agreement.

 

3.     Payment.  The Company shall pay Poulsen the termination without cause
amount referred to in the Prior Agreement in a lump sum in the gross amount of
two hundred forty thousand dollars and no cents ($240,000.00), less statutory
payroll deductions and any other deductions authorized in writing by Poulsen
(the “Payment”). The Payment shall be paid within thirty (30) calendar days
after the expiration of the seven (7) day revocation period set forth in Section
8(e) herein.

 

4.    Tax Consequences.  Poulsen agrees to pay federal and state taxes, if any,
which are required to be paid with respect to the Payment. Poulsen acknowledges
and agrees that neither the Company nor its counsel have

 

1



--------------------------------------------------------------------------------

made any representations or rendered any opinions regarding the tax consequences
of the Payment. Poulsen agrees to indemnify and hold the Company harmless from
any claims, demands, deficiencies, levies, assessments, executions, judgments or
recoveries by any governmental entity against the Company or any amounts claimed
due on account of this Agreement or pursuant to claims made under any federal or
state tax laws, and any costs, expenses or damages sustained by the Company by
reason of such claims, including amounts paid by the Company as taxes,
attorneys’ fees, deficiencies, levies, assessments, fines, penalties, interest
or otherwise.

 

5.    Employee Benefits.  After his Resignation Date, Poulsen may continue his
participation in Rose Hills’ employee benefit plans, other than Long Term
Disability in accordance with the terms of the applicable plan documents.

 

6.    Release.

 

  a.   Poulsen, on behalf of himself, his spouse, dependents, heirs, attorneys,
successors and assigns, hereby releases, holds harmless and forever discharges
Alderwoods Group, Inc., Rose Hills Company, as well as their respective parent
companies, subsidiaries, affiliates, successors, predecessors, employees,
agents, directors and officers, past and present, stockholders and estates in
their individual and business capacities, jointly and severally (collectively
referenced herein as “the Released Parties”), from any and all claims, damages,
fees, costs or other equitable, legal, statutory or common law relief for any
causes of action, obligations, contracts, torts, claims, costs, penalties,
fines, liabilities, attorneys’ fees, demands or suits, of whatever kind or
character, known or unknown, fixed or contingent, liquidated or unliquidated,
whether asserted or unasserted, arising out of or related to Poulsen’s
employment with the Company prior to his Resignation Date, Poulsen’s resignation
from his position of Chief Executive Officer of Rose Hills and any employment
agreements governing terms of Poulsen’s employment prior to his Resignation
Date. This Agreement shall specifically apply to, but shall not be limited to,
claims for alleged violations of civil rights, including violations of Title VII
of the Civil Rights Act of 1964, as amended, the Equal Pay Act, the Americans
With Disabilities Act, the Age Discrimination in Employment Act, the Family and
Medical Leave Act, or any other state or federal statute (or constitution),
including but not limited to any claim based upon race, color, sex, national
origin, ethnicity, ancestry, religion, age, mental or physical disability,
marital status, sexual preference or denial of Family and Medical Leave; claims
arising under the Employee Retirement Income Security Act of 1974 (“ERISA”), or
pertaining to ERISA-regulated benefits (except as specifically provided herein);
claims arising under the Fair Labor Standards Act, including any claims for
wages, vacation pay, severance pay, bonus compensation, commissions, deferred
compensation, stock grants and/or stock options, other remuneration of any kind
or character; or any other federal, state or local law governing labor
relations; claims for any obligations, agreements, express or implied contracts;
claims for defamation, invasion of privacy, assault and battery, intentional or
negligent infliction of emotional distress, negligence, gross negligence,
estoppel, conspiracy or misrepresentation; express or implied duties of good
faith and fair dealing; wrongful discharge, violations of public policy; and/or
torts for any and all alleged acts, omissions or events up through the Effective
Date of this Agreement.

 

  b.   The Parties acknowledge that this Agreement is intended to constitute a
full and final settlement, release and bar to any and all claims of any kind,
known or unknown. The Parties acknowledge that they are familiar with Section
1542 of the Civil Code of the State of California, which provides as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which, if
known by him, must have materially affected his settlement with the debtor.

 

Poulsen expressly waives and relinquishes any and all rights and benefits which
he may have under Civil Code § 1542 to the fullest extent permissible under the
law. The Parties acknowledge that

 

2



--------------------------------------------------------------------------------

they are aware that they, or their attorneys, may hereafter discover facts or
claims in addition to or different from those which are known to exist with
respect to the subject matter of this Agreement, but that it is the Parties’
intention to fully, finally and forever settle and release all claims known or
unknown, suspected or unsuspected, with respect to the subject matter of this
Agreement.

 

7.    Voluntary and Knowing Agreement.  Poulsen acknowledges that he has
carefully read and fully understands all of the provisions and effects of this
Agreement; that he has consulted with an attorney prior to executing this
Agreement; that he participated in the creation of and is voluntarily entering
into this Agreement; and that neither the Company nor its agents or attorneys
have made any representations or promises as to the terms or effects of this
Agreement other than those contained here.

 

8.    Compliance With Older Workers’ Benefit Protection Act.  The Parties desire
and intend that this Agreement comply with the terms of the Older Workers’
Benefit Protection Act. Accordingly, Poulsen acknowledges that he has been
advised of the following rights:

 

  a.   Poulsen understands that state and federal laws, including the AGE
DISCRIMINATION IN EMPLOYMENT ACT, prohibit employment discrimination based upon
age, sex, race, color, national origin, ethnicity, religion, or disability.
Poulsen further understands and agrees that, by signing this Agreement, he
agrees to waive any and all such claims, and release the Company from any and
all such claims.

 

  b.   Poulsen acknowledges that he has been advised in writing to consult with
an attorney and has been provided with a reasonable opportunity to consult with
an attorney prior to signing this Agreement, which contains a general release
and waiver of claims.

 

  c.   Poulsen acknowledges he is being paid the Payment in a lump sum and that
he is being provided benefits in accordance with paragraph 5 of this Agreement,
in consideration for his signing of this Agreement.

 

  d.   Poulsen acknowledges that he has TWENTY-ONE (21) DAYS after receiving
this Agreement, up to and including July 21, 2003, to consider whether to sign
this Agreement.

 

  e.   Poulsen acknowledges that, in the event that he signs this Agreement, he
has another SEVEN (7) DAYS to revoke it. To revoke, Poulsen agrees to deliver a
written notice of revocation to Mr. Paul Houston, President and Chief Executive
Officer, Alderwoods Group, Inc., 2225 Sheppard Avenue E., Suite 1100, Toronto,
Ontario M2J5C2 Canada, prior to 5 PM on the seventh day after signing. THIS
AGREEMENT DOES NOT BECOME EFFECTIVE UNTIL EXPIRATION OF THIS SEVEN DAY PERIOD.

 

9.    Non-Disclosure.  Poulsen acknowledges that, by reason of his position with
Rose Hills, he has been given access to Confidential Information belonging to
the Company. Poulsen agrees that, subsequent to the Effective Date of this
Agreement, he will not use for any purpose, or disclose to any person who is not
a current officer, director, employee or agent of the Company, any Confidential
Information obtained during the course of his employment with the Company,
without the expressed written consent of the Company. For purposes of this
Agreement, the term “Confidential Information” shall mean documents, electronic
media or other tangible things containing trade secrets, patents, trademarks,
service marks, copyrights, video tapes, audio tapes, promotional materials,
brochures, products, specifications, techniques, processes, drawings, price
lists, orders, invoices, customers lists, insurance lists, pre-need sales
information, vendor or supplier lists, market studies, policies, procedures,
files, documents, forms, financial information, corporate structure, budgets,
forecasts, estimates, contracts, correspondence, personnel information, resumes,
and other similar information.

 

10.    Cooperation with Litigation.  In the event that the Company is involved
in any investigation, litigation, arbitration or administrative proceeding
subsequent to the Effective Date of this Agreement, Poulsen agrees that, upon
request and at such payment rates as may be agreed to by the parties, he will
provide reasonable

 

3



--------------------------------------------------------------------------------

cooperation to the Company and its attorneys in the prosecution or defense of
any investigation, litigation, arbitration or administrative proceeding,
including participation in interviews with the Company’s attorneys, appearing
for depositions, testifying in administrative, judicial or arbitration
proceedings, or any other reasonable participation necessary for the prosecution
or defense of any such investigation, litigation, arbitration or administrative
proceeding.

 

11.    Indemnification.  This Agreement shall not affect Poulsen’s rights to
indemnification under the charter and by-laws of Rose Hills and/or Alderwoods
with respect to acts, omissions or events occurring prior to the Resignation
Date, which rights shall also apply to Poulsen with respects to acts, omissions
or events occurring on or after his Resignation Date in connection with his
duties and responsibilities as non-executive Chairman of the Board of Rose
Hills. The Company will continue to cover Poulsen under Rose Hills’ directors’
and officers’ liability insurance policy for as long as Rose Hills provides such
coverage generally to its officers and directors.

 

12.    Irreparable Harm.  In addition, Poulsen acknowledges that any breach of
the provisions stated in paragraph 9 of this Agreement is likely to result in
immediate and irreparable harm to the Company, for which money damages are
likely to be inadequate. Accordingly, Poulsen consents to injunctive and other
appropriate equitable relief that the Company may seek to protect the Company’s
rights under this Agreement. Such relief may include, without limitation, an
injunction to prevent him from disclosing any trade secrets or confidential
information concerning the Company to any entity, to prevent any entity from
receiving from him or using any such trade secrets or confidential information,
from solicitation of customers or employees, or using any of the names
identified above. Poulsen acknowledges that he has received good and sufficient
consideration as described above for the covenants set forth in this Agreement.

 

13.    Arbitration.  Except as provided in Paragraph 12 herein, any claims or
controversies pertaining to the interpretation or enforcement of this Agreement,
shall be resolved by final and binding arbitration in the City of Los Angeles,
California, in accordance with the American Arbitration Association’s National
Rules for the Resolution of Employment Disputes in effect on the date
arbitration is demanded.

 

  a.   All arbitration demands shall be in writing. Any demand for arbitration
must be communicated within twenty four (24) months of the date the alleged
violation of the Agreement.

 

  b.   All arbitration awards shall be in writing. Subject to applicable law,
the arbitrator shall have the discretion to assess reasonable costs and
expenses, including attorneys’ fees, against the non-prevailing party. Further,
any dispute as to the reasonableness of any costs and expenses shall be resolved
by the arbitrator.

 

  c.   Except as may be necessary to enter judgment enforcing any award or as
otherwise required by law, all claims, defenses and proceedings (including,
without limiting the generality of the foregoing, the existence of the
controversy and the fact that there is an arbitration proceeding) shall be
confidential. Neither the parties nor the arbitrator shall divulge to any third
party not directly involved in the arbitration proceeding the contents of the
pleadings, papers, orders, hearings, trials or awards in the arbitration. Any
court proceedings filed by any Party to modify, enforce or vacate an arbitration
award issued hereunder shall be filed under seal to the maximum extent permitted
by law.

 

14.    Choice of Law.  This Agreement is made in the State of California, and
shall in all respects be interpreted, enforced and governed under the laws of
the State of California (without regard to rules pertaining to choice of law),
or by Federal law where applicable.

 

15.    Modifications.  The Parties agree that the provisions of this agreement
may not be modified by any subsequent agreement unless the modifying Agreement
is: (i) in writing; (ii) specifically references this Agreement; (iii) is signed
by Dennis C. Poulsen; and (iv) is signed and approved by the President and Chief
Executive Officer of Alderwoods Group, Inc.

 

4



--------------------------------------------------------------------------------

16.    Integration.  The Parties acknowledge and agree that the Parties have
executed this Agreement based upon the terms set forth herein; that the Parties
have not relied on any prior agreement or representation, whether oral or
written, which is not set forth in this Agreement; that no prior agreement,
whether oral or written, shall have any effect on the terms and provisions of
this Agreement; and that all prior agreements, whether oral or written, are
expressly superseded and/or revoked by this Agreement.

 

17.    Severability and Waiver.  The Parties acknowledge and agree that each
provision of this Agreement shall be enforceable independently of every other
provision. Furthermore, in the event that any provision is deemed to be
unenforceable for any reason, the remaining provisions shall remain effective,
binding and enforceable. The Parties further acknowledge and agree that the
failure of any party to enforce any provision of this Agreement shall not
constitute a waiver of that provision, or of any other provision of this
Agreement.

 

18.    Successors and Assigns.  The Parties acknowledge and agree that this
Agreement shall inure to the benefit of and may be enforced by the Parties and
shall be binding on Poulsen, his executors, administrators, legatees, or any
other successor in interest and upon the Company, its successors, assigns and/or
transferees.

 

19.    Drafting.  Each Party has cooperated in the drafting and preparation of
this Agreement. Accordingly, in any dispute concerning the interpretation or
application of this Agreement, the terms of the Agreement shall not be construed
against any party on the basis that the party drafted this Agreement.

 

20.    Effective Date.  The Effective Date of this Agreement shall be seven (7)
calendar days after the date that Poulsen signs this Agreement. The date that
representatives of the Company sign this Agreement shall not affect the
Effective Date for any purpose under this Agreement.

 

21.    Fees and Costs.  The Parties will each bear their own attorney’s fees and
costs in connection with drafting and negotiation of this Agreement.

 

22.    Counterparts.  This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, I have executed
and delivered this Release as of the date set forth below.

 

     ROSE HILLS COMPANY

July 1, 2003

--------------------------------------------------------------------------------

Date

  

By:

  

/s/    KENTON C. Woods        

--------------------------------------------------------------------------------

Kenton C. Woods

President and Chief Executive Officer

     ALDERWOODS GROUP, INC.

July 1, 2003

--------------------------------------------------------------------------------

Date

  

By:

  

/s/    PAUL A. HOUSTON        

--------------------------------------------------------------------------------

Paul A. Houston

President and Chief Executive Officer

July 1, 2003

--------------------------------------------------------------------------------

Date

       

/s/    DENNIS C. POULSEN        

--------------------------------------------------------------------------------

Dennis C. Poulsen

 

 

5



--------------------------------------------------------------------------------

EXHIBIT A

 

June 30, 2003

 

Mr. Paul Houston

President and CEO, Alderwoods Group, Inc.

Director, Rose Hills Company

 

Dear Paul:

 

This is to advise you that effective June 30, 2003, I hereby voluntarily resign
my position as Chief Executive Officer with Rose Hills Company.

 

Sincerely Yours,

 

Dennis C. Poulsen

 

6